Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 7-10 and 16, drawn to an isolated eukaryotic somatic haploid cell obtained by the method of claim 7 wherein the method inhibiting the activity (e.g., uses a non-proteasome-degradable geminin protein that lacks the following sequence (SEQ ID NO: 2) of chromatic licensing and DNA replication factor 1 protein (Cdt-1).
Group II, claims 7, 8, 10 and 16, drawn to an isolated eukaryotic somatic haploid cell obtained by the method of claim 7 wherein the method inhibiting the expression (e.g., uses a small interfering molecule) of Cdt-1.
Group III, claim 11, drawn to an isolated eukaryotic somatic haploid cell that harbors differentiation epigenetic makers and is not an embryonic haploid stem cell.
Group IV, claim 12, drawn to a nucleus of an isolated eukaryotic somatic haploid cells as defined in claim 10.
Group V, claim 13, drawn to a method for carrying out an in vitro fecundation comprising a step of introducing into a female germinal egg the nucleus of an isolated eukaryotic haploid cell as defined in claim 12.
Group VI, claim 14, drawn to a method for the in vitro production of homozygote cells for at least a determined locus said method comprising a step of genetically modifying at least one locus of the eukaryotic haploid cell as defined in claim 10.
Group VII, claim 15, drawn to a nucleic acid coding for a mutated geminin protein, said protein containing a deletion of the SEQ ID NO: 2 and the nucleic acid is in a vector.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature because group I requires an inhibitor of the activity of chromatin licensing and DNA replication factor 1 protein and group II requires an inhibitor of expression of chromatin licensing and DNA replication factor 1 protein.  The inhibitor in group I has a different structure and function then the inhibitor in group II.
Group III and Groups I, II and IV-VII lack unity of invention because the groups do not share the same or corresponding technical feature because the isolated eukaryotic somatic cells having epigenetic marks in group III is not required in groups I, II, and IV-VII.  In addition, Buerckstuemmer (US 20170002380) teaches eukaryotic haploid human cell line (pages 1 and 82-83).
Groups I and IV-VII lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid encoding for a mutated geminin protein, wherein the protein contains a deletion of the SEQ ID NO: 2, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Benjamin et al. (DNA: Replication, Repair, and Recombination Vol. 279 pages 45957-45968, 2004, cited on an IDS).  Benjamin teach a nucleic acid molecule coding for a mutated geminin protein, said protein containing a deletion of SEQ ID NO: 2, wherein X represents any amino acid and Z represents Leucin or Valine (pages 45963-6).  See also the international search report and written opinion report for the parent application (PCT/EP2018/067811) filed on 12/23/19.
Groups II and IV-VII lack unity of invention because even though the inventions of these groups require the technical feature of eukaryotic somatic diploid cells comprising a small interfering molecule that inhibits expression of Cdt1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ballabeni et al. (PNAS 2013, 110:E2848-2853 and supporting information pages 1-3).  Ballabeni et al. teach administering Cdt1 and geminin siRNA to U2OS or HeLa human cell lines (eukaryotic somatic diploid cell lines).  See also the international search report and written opinion report for the parent application (PCT/EP2018/067811) filed on 12/23/19.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.   Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635